DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments dated 3/09/2021 overcame the rejected under 35 U.S.C. 102(a)(1) as anticipated by Thomas et al (9,408,701). 

	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 3/09/2021 has been entered.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 1, “angle of at least 140 degrees” does not have an upper limit and, therefore, the scope is indefinite.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for:
[0017] Preferably, the femoral component can be pivoted through an angle of at least 140.degree., preferably at least 145.degree., more preferably at least 150.degree., especially at least 155.degree., without any contact of a parting line, remnant of a parting line and/or other area from which a parting line has been removed with the planar surface. Said angle through which said femoral component may be pivoted as aforesaid 
It does not reasonably provide enablement for “angle of at least 140 degrees”. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. There must be an upper limit to “angle of at least 140 degrees”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 24 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Bojarski et al (8,480,754).
Bojarski et al teaches a femoral component of a knee prosthesis. The femoral component comprising a curved outer surface (interior surface shown below, see at least figure 49A for a curved outer surface) for bearing against a tibial component.


    PNG
    media_image1.png
    423
    554
    media_image1.png
    Greyscale

The curved outer surface including a posterior end and an anterior end. The curved outer surface includes an (arbitrarily) selected area (A) which extends from a first (arbitrarily selected) position closer to the posterior end to a second (arbitrarily selected) position closer to the anterior end.
 Wherein said femoral component is a one piece injection molded component (see at least par. 729 and 766 including below) comprising a first stem and a second stem (depicted above).


    PNG
    media_image2.png
    368
    494
    media_image2.png
    Greyscale

As shown in at least figures 49A and 49B, a selected area (A) (between the two lines (first and second positions) has an uninterrupted area of the curved outer surface which is arranged to contact, pivot and/or roll over a tibial surface of a tibial component in normal use, said uninterrupted are of the curved outer surface of the femoral component is arranged to pivot through an angle of at least 140° without any parting line and/or without any remnant of a parting line contacting the tibial surface. 
Claims 1-2, Thomas et al does not teach forming, treating or reducing parting lines in the area (A) fulfilling this negative limitation.
For interest, the examiner notes MPEP 2113 Product-by-Process Claims stating, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)”. 

Description Paragraph - DETX (729):
    TABLE-US-00018 TABLE 18 Exemplary techniques for forming or altering a patient-specific and/or patient-engineered implant component for a patient's anatomy Technique Brief description of technique and related notes CNC CNC refers to computer numerically controlled (CNC) machine tools, a computer-driven technique, e.g., computer-code instructions, in which machine tools are driven by one or more computers. Embodiments of this method can interface with CAD software to streamline the automated design and manufacturing process. CAM CAM refers to computer-aided manufacturing (CAM) and can be used to describe the use of software programming tools to efficiently manage manufacturing and production of products and prototypes. CAM can be used with CAD to generate CNC code for manufacturing three-dimensional objects. Casting, including Casting is a manufacturing technique that employs a mold. casting using rapid Typically, a mold includes the negative of the desired shape of a prototyped casting product. A liquid material is poured into the mold and allowed to patterns cure, for example, with time, cooling, and/or with the addition of a solidifying agent. The resulting solid material or casting can be worked subsequently, for example, by sanding or bonding to another casting to generate a final product. Welding Welding is a manufacturing technique in which two components are fused together at one or more locations. In certain embodiments, the component joining surfaces include metal or thermoplastic and heat is administered as part of the fusion technique. Forging Forging is a manufacturing technique in which a product or component, typically a metal, is shaped, typically by heating and applying force. Rapid prototyping Rapid prototyping refers generally to automated construction of a prototype or product, typically using an additive manufacturing technology, such as EBM, SLS, SLM, SLA, DMLS, 3DP, FDM and other technologies EBM .RTM. EBM .RTM. refers to electron beam melting (EBM .RTM.), which is a powder- based additive manufacturing technology. Typically, successive layers of metal powder are deposited and melted with an electron beam in a vacuum. SLS SLS refers to selective laser sintering (SLS), which is a powder-based additive manufacturing technology. Typically, successive layers of a powder (e.g., polymer, metal, sand, or other material) are deposited and melted with a scanning laser, for example, a carbon dioxide laser. SLM SLM refers to selective laser melting .TM. (SLM), which is a technology similar to SLS; however, with SLM the 
Description Paragraph - DETX (766):
    As noted above, the design of an implant component can include manufacturing or machining the component in accordance with the implant design specifications. Manufacturing can include, for example, using a designed mold to form the implant component. Machining can include, for example, altering a 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE EDWARD SNOW whose telephone number is (571)272-4759.  The examiner can normally be reached on 6:00 am - 5:00 pm Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





/BRUCE E SNOW/Primary Examiner, Art Unit 3774